IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                        _____________________   United States Court of Appeals
                                                         Fifth Circuit
                             No. 04-11229
                        _____________________         F I L E D
                                                       May 26, 2005
UNITED STATES OF AMERICA
                                                  Charles R. Fulbruge III
                                                          Clerk
                  Plaintiff - Appellee
                   v.
TERRELL M CLARK
                  Defendant - Appellant
                      ---------------------
          Appeal from the United States District Court
              for the Northern District of Texas
                            (04-CR-70)
                      ---------------------
Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*


     IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is granted.



     IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand the case for resentencing is granted.



     IT IS FURTHER ORDERED that the Appellee’s unopposed

alternative motion to extend time to file the Appellee’s brief
_________________

     *    Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
fourteen (14) days from the Court’s denial of the Appellee’s

motion to vacate and remand is denied as moot.